             Case 4:21-mj-07015-MKD                     ECF No. 31         filed 01/22/21      PageID.78 Page 1 of 6

AO 472 (Rev. 11/16) Order of Detention Pending Trial


                                       UNITED STATES DISTRICT COURT                                                    FILED IN THE
                                                                                                                   U.S. DISTRICT COURT
                                                                    for the                                  EASTERN DISTRICT OF WASHINGTON

                                                       Eastern District of Washington
                                                                                                              Jan 22, 2021
                                                                                                                  SEAN F. MCAVOY, CLERK
                   United States of America                            )
                              v.                                       )
                      Arturo Tejeda-Gomez
                                                                       )      Case No.      4:21-MJ-07015-MKD-1
                                                                       )
                              Defendant                                )

                                        ORDER OF DETENTION PENDING TRIAL
                                                       Part I - Eligibility for Detention

     Upon the

               ✔ Motion of the Government attorney pursuant to 18 U.S.C. § 3142(f)(1), or
               u
               u Motion of the Government or Court’s own motion pursuant to 18 U.S.C. § 3142(f)(2),

the Court held a detention hearing and found that detention is warranted. This order sets forth the Court’s findings of fact
and conclusions of law, as required by 18 U.S.C. § 3142(i), in addition to any other findings made at the hearing.

                             Part II - Findings of Fact and Law as to Presumptions under § 3142(e)

  u A. Rebuttable Presumption Arises Under 18 U.S.C. § 3142(e)(2) (previous violator): There is a rebuttable
    presumption that no condition or combination of conditions will reasonably assure the safety of any other person
    and the community because the following conditions have been met:
         u (1) the defendant is charged with one of the following crimes described in 18 U.S.C. § 3142(f)(1):
             u (a) a crime of violence, a violation of 18 U.S.C. § 1591, or an offense listed in 18 U.S.C.
                § 2332b(g)(5)(B) for which a maximum term of imprisonment of 10 years or more is prescribed; or
             u (b) an offense for which the maximum sentence is life imprisonment or death; or
             u (c) an offense for which a maximum term of imprisonment of 10 years or more is prescribed in the
                Controlled Substances Act (21 U.S.C. §§ 801-904), the Controlled Substances Import and Export Act
                (21 U.S.C. §§ 951-971), or Chapter 705 of Title 46, U.S.C. (46 U.S.C. §§ 70501-70508); or
             u (d) any felony if such person has been convicted of two or more offenses described in subparagraphs
                (a) through (c) of this paragraph, or two or more State or local offenses that would have been offenses
                described in subparagraphs (a) through (c) of this paragraph if a circumstance giving rise to Federal
                jurisdiction had existed, or a combination of such offenses; or
             u (e) any felony that is not otherwise a crime of violence but involves:
                (i) a minor victim; (ii) the possession of a firearm or destructive device (as defined in 18 U.S.C. § 921);
                (iii) any other dangerous weapon; or (iv) a failure to register under 18 U.S.C. § 2250; and
         u (2) the defendant has previously been convicted of a Federal offense that is described in 18 U.S.C.
           § 3142(f)(1), or of a State or local offense that would have been such an offense if a circumstance giving rise
           to Federal jurisdiction had existed; and
         u (3) the offense described in paragraph (2) above for which the defendant has been convicted was
           committed while the defendant was on release pending trial for a Federal, State, or local offense; and
         u (4) a period of not more than five years has elapsed since the date of conviction, or the release of the
           defendant from imprisonment, for the offense described in paragraph (2) above, whichever is later.

                                                                                                                              Page 1 of 3
             Case 4:21-mj-07015-MKD                    ECF No. 31   filed 01/22/21   PageID.79 Page 2 of 6

AO 472 (Rev. 11/16) Order of Detention Pending Trial

   ✔ B. Rebuttable Presumption Arises Under 18 U.S.C. § 3142(e)(3) (narcotics, firearm, other offenses): There is a
   u
     rebuttable presumption that no condition or combination of conditions will reasonably assure the appearance of the
     defendant as required and the safety of the community because there is probable cause to believe that the defendant
     committed one or more of the following offenses:
         u✔ (1) an offense for which a maximum term of imprisonment of 10 years or more is prescribed in the
            Controlled Substances Act (21 U.S.C. §§ 801-904), the Controlled Substances Import and Export Act (21
            U.S.C. §§ 951-971), or Chapter 705 of Title 46, U.S.C. (46 U.S.C. §§ 70501-70508);
         u (2) an offense under 18 U.S.C. §§ 924(c), 956(a), or 2332b;
         u (3) an offense listed in 18 U.S.C. § 2332b(g)(5)(B) for which a maximum term of imprisonment of 10 years
            or more is prescribed;
         u (4) an offense under Chapter 77 of Title 18, U.S.C. (18 U.S.C. §§ 1581-1597) for which a maximum term of
            imprisonment of 20 years or more is prescribed; or
         u (5) an offense involving a minor victim under 18 U.S.C. §§ 1201, 1591, 2241, 2242, 2244(a)(1), 2245,
            2251, 2251A, 2252(a)(1), 2252(a)(2), 2252(a)(3), 2252A(a)(1), 2252A(a)(2), 2252A(a)(3), 2252A(a)(4),
            2260, 2421, 2422, 2423, or 2425.

   u C. Conclusions Regarding Applicability of Any Presumption Established Above

            u The defendant has not introduced sufficient evidence to rebut the presumption above, and detention is
              ordered on that basis. 3DUW ,,, QHHG QRW EH FRPSOHWHG

                OR

            ✔ The defendant has presented evidence sufficient to rebut the presumption, but after considering the
            u
              presumption and the other factors discussed below, detention is warranted.

                                  Part III - Analysis and Statement of the Reasons for Detention

     After considering the factors set forth in 18 U.S.C. § 3142(g) and the information presented at the detention hearing,
the Court concludes that the defendant must be detained pending trial because the Government has proven:

   ✔ By clear and convincing evidence that no condition or combination of conditions of release will reasonably assure
   u
     the safety of any other person and the community.

   ✔ By a preponderance of evidence that no condition or combination of conditions of release will reasonably assure
   u
     the defendant’s appearance as required.

In addition to any findings made on the record at the hearing, the reasons for detention include the following:

       ✔
       u   Weight of evidence against the defendant is strong
       ✔
       u   Subject to lengthy period of incarceration if convicted
       ✔
       u   Prior criminal history
       u   Participation in criminal activity while on probation, parole, or supervision
       u   History of violence or use of weapons
       u   History of alcohol or substance abuse
       u   Lack of stable employment
       u   Lack of stable residence
       u   Lack of financially responsible sureties


                                                                                                                    Page 2 of 3
             Case 4:21-mj-07015-MKD                    ECF No. 31     filed 01/22/21       PageID.80 Page 3 of 6

AO 472 (Rev. 11/16) Order of Detention Pending Trial

        u   Lack of significant community or family ties to this district
        ✔
        u   Significant family or other ties outside the United States
        u   Lack of legal status in the United States
        u   Subject to removal or deportation after serving any period of incarceration
        u   Prior failure to appear in court as ordered
        u   Prior attempt(s) to evade law enforcement
        u   Use of alias(es) or false documents
        u   Background information unknown or unverified
        u   Prior violations of probation, parole, or supervised release

OTHER REASONS OR FURTHER EXPLANATION:
 See Addendum.




                                                 Part IV - Directions Regarding Detention

The defendant is remanded to the custody of the Attorney General or to the Attorney General’s designated representative for
confinement in a corrections facility separate, to the extent practicable, from persons awaiting or serving sentences or being
held in custody pending appeal. The defendant must be afforded a reasonable opportunity for private consultation with
defense counsel. On order of a court of the United States or on request of an attorney for the Government, the person in
charge of the corrections facility must deliver the defendant to a United States Marshal for the purpose of an appearance in
connection with a court proceeding.

Date:                 01/22/2021                                                  /s/ Mary K. Dimke
                                                                              United States Magistrate Judge




                                                                                                                     Page 3 of 3
  Case 4:21-mj-07015-MKD      ECF No. 31    filed 01/22/21   PageID.81 Page 4 of 6




United States v. Arturo Tejeda-Gomez, 4:21-MJ-07015-MKD-1
       Due to the nature of the charges, there is a rebuttable presumption of
detention in this case. Defendant is charged with conspiracy to distribute forty
grams or more of fentanyl. The Complaint alleges that Defendant was involved in
two separate controlled purchases of fentanyl. Specifically, it is alleged that on
November 5, 2020, Defendant was captured on video and observed by law
enforcement selling a confidential source approximately 400 fentanyl pills for
$4,000, and on November 19, 2020, Defendant arranged for the sale of
approximately 1,000 fentanyl pills to a confidential source for $10,250. The
Complaint alleged that the co-defendant delivered 1,032 pills to the confidential
informant and the co-defendant then met with Defendant immediately after
delivering the pills. The United States proffered that the confidential informant
and Defendant engaged in recorded conversations in which Defendant discussed
being one of the first individuals to smuggle fentanyl into the area, that associates
of his had been arrested but law enforcement had not reached him, that he was
aware of two fatal overdoses related to fentanyl, and commenting that the pills did
not come with instructions in response to the overdoses. Finally, it was proffered
that Defendant’s brother—who is believed to be a source of fentanyl—and his
cousin—who was previously released on a bond for federal drug trafficking
charges in this district—are currently fugitives in Mexico together.
       The weight of the evidence is the least important factor and Defendant is
entitled to a presumption of innocence. The United States’ proffer included the
contents of recorded conversations, drug transactions, and law enforcement
observations. This proffered information is particularly concerning to the Court as
it indicates that Defendant was aware of the serious threat fentanyl poses to the
community and that law enforcement action was not a deterrent for his actions.
Based on the proffer there is sufficient evidentiary weight to the case to give the
Court concern as to dangerousness and risk of flight.
       Turning to his history and characteristics, Defendant is 44 years old, was
born in Othello, Washington, and has resided in the District for the majority of his
life. Defendant’s mother is deceased and his father is currently incarcerated in
Mexico for kidnapping.1 Defendant has substantial concerning contacts in Mexico.

      1
        Defendant has one brother currently incarcerated in Texas on a drug
conviction. The Court notes that Defendant has a prior federal drug trafficking
conviction in the state of Texas. ECF No. 25 at 6.
  Case 4:21-mj-07015-MKD      ECF No. 31    filed 01/22/21   PageID.82 Page 5 of 6




As mentioned previously, Defendant’s brother, alleged to be the source of the
fentanyl, appears to currently be a fugitive in Mexico. Defendant’s cousin, who is
currently facing federal charges for conspiracy and distribution of fentanyl in this
District, fled to Mexico while on pretrial release subject to a $50,000 bond. See
United States v. Morfin Mendoza, 4:18-CR-06028-EFS-2; ECF Nos. 1, 70, 75, 137,
156. Defendant possesses a U.S. Passport and has travelled to Mexico in the past,
as recently as last year for a funeral, and reported having family in Mexico.
Defendant’s brother-in-law, who currently resides with Defendant, has a prior
federal drug trafficking conviction and a federal conviction for illegal reentry. The
fact that Defendant houses an individual who appears to be violating the United
States’ immigration laws demonstrates disrespect for the law.
       Defendant has substantial contacts in this district. Defendant has been
married for approximately 20 years and has two adult children and one minor
child. If he were to be released, Defendant has proposed he would live with his
wife at their home in Pasco, Washington, where they have lived for the past
approximately 10 years. Also residing in the home are Defendant’s children and
his brother-in-law and nephew. Defendant completed school through the 11th
grade and eventually obtained his GED. Defendant has been steadily employed at
Brand Safway Scaffolding Solutions since 2009 and reported he would be able to
return to work if he were to be released. Defendant provided a significant number
of letters from members of the community indicating that he has strong ties to the
community.
       Although Defendant does not have a lengthy criminal history, it is serious.
Defendant was charged with furnishing/possessing marijuana for sale (1996) in
California, although those charges were dismissed. More significantly, however,
Defendant was convicted on a federal charge of conspiracy to possess with intent
to distribute more than five kilograms of cocaine in the Southern District of Texas
(2005) and was sentenced to 108 months in prison.
       In sum, the Court finds by clear and convincing evidence there are no
conditions or combination of conditions other than detention that will ensure the
safety of the community and Defendant’s appearance at future court hearings. Of
particular concern to the court is the risk of flight to Mexico in light of the facts
that Defendant has family members who have successfully fled to Mexico, one
despite the imposition of a $50,000 bond, allegations that Defendant was working
with one of these individuals to source fentanyl, and that Defendant appears to be
  Case 4:21-mj-07015-MKD     ECF No. 31    filed 01/22/21   PageID.83 Page 6 of 6




housing an individual who does not possess legal status in the United States. The
United States has further established Defendant poses a danger to the community if
released. The similarity of his prior federal conviction to the instant charge,
coupled with statements that law enforcement has arrested his associates but not
reached him, knowledge and disregard for deaths caused by fentanyl use, all
demonstrate a lack of deterrent impact.
       The court has considered release conditions, such as GPS monitoring and a
financial bond. GPS monitoring is not an effective tool to address risk of flight as
individuals who flee typically remove the bracelet, thus, it does not provide
knowledge of the individual’s whereabouts in flight. It is a more effective tool to
address danger to the community. Here, however, one of the allegations is that
Defendant telephonically organized a drug transaction, which GPS monitoring
would not deter. Defendant proposed posting his house as collateral to secure a
bond. This proposal is problematic as his wife likely has a legal interest in the
house, which would prohibit the court from forfeiting any bond, thus not providing
an effective deterrent. Moreover, the court notes it imposed a $50,000 bond on his
cousin, which also did not serve as a sufficient deterrent to prevent flight. The
court finds this proposal insufficient to mitigate the risk of flight in this case.
